Citation Nr: 0730234	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  96-45 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a left ear hearing 
loss.  


WITNESS AT HEARING ON APPEAL

The appellant


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 and subsequent rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.  

In November 2004, the Board considered the issue to be 
whether new and material evidence had been presented to 
reopen the claim for entitlement to service connection for a 
left ear hearing loss.  The Board found that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran appealed to the Court of Appeals for Veterans Claims 
(Court).  In March 2006, the Court ordered that the case be 
remanded for compliance with instructions in a joint motion.  
In that motion, it was agreed that the August 1994 rating 
decision had not become final and was still open.  Thus, the 
Board need not consider whether the claim can be reopened, 
but will consider the claim on a de novo basis, considering 
all evidence of record.  

In September 2006, the veteran submitted additional evidence 
and requested that it be considered in the first instance by 
the RO.  In October 2006, the Board remanded the case, so 
that the claim could be reviewed with the new evidence.  The 
RO readjudicated the claim and continued the denial in 
February 2007.  Further notice in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and Court 
decision was sent by the RO in June 2007.  In as much as the 
required development has been completed, the Board proceeds 
with its review of the claim.  


FINDING OF FACT

A left ear hearing loss disability was first manifested many 
years after service and is not medically related to the 
veteran's active service.  


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred or 
aggravated in the veteran's active duty service; nor may one 
be so presumed. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2004 and updated in June 
2007, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  While 
the veteran was not instructed in March 2004 to "submit any 
evidence in his possession that pertains to the claim," he 
was advised to submit specific types of evidence, such as 
medical evidence from private physicians, employment 
physicals, or insurance physicals; lay statements referable 
to his disability; and any dates relative to treatment in 
service for the claimed disorder.  He was also asked to 
notify VA of any information or evidence in support of his 
claim that he wished VA to retrieve for him.  In June 2007, 
the veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Thus, the veteran 
was not precluded from participating effectively in the 
processing of his claim and the timing of the notice did not 
affect the essential fairness of the decision.

Because the claim for service connection is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claim, and all 
required medical opinions have been sought.  

Service Connection

The veteran seeks service connection for a hearing loss 
disability, which he contends is the result of acoustic 
trauma in service.  In order to establish service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

What constitutes a hearing loss disability is defined by 
regulation. For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).

Discussion

At the outset, the Board notes that the veteran is competent 
to report what he actually experienced in service.  38 C.F.R. 
§ 3.159 (2007); see also Layno v. Brown, 6 Vet. App. 465, 
469, 470 (1994); Horowitz v. Brown, 5 Vet. App. 217 (1993).  
The veteran has provided statements and sworn testimony, at 
an RO hearing, to the effect that he was a messenger during 
service and drove with the left window open.  He reported 
that his duties took him to rifle ranges and areas where 
explosive ordinance was used, where he was exposed to noise 
without ear protection.  

There is no dispute that the veteran currently has a left ear 
hearing loss disability.  The June 1993 VA audiology report 
concluded that the veteran's left ear had a gradually sloping 
sensorineural hearing loss in the moderate range, sloping to 
profound.  VA audiology, in April 1994, resulted in a 
diagnosis of moderate to profound sensorineural hearing loss 
in the left ear.  The August 1995 VA audiology test led to a 
diagnosis of hearing within normal limits in the right ear 
and severe to profound sensorineural hearing loss in the left 
ear.  

The third element required for service connection is a nexus 
or connection between the incident in service and the current 
disability.  The veteran contends that the noise exposure in 
service resulted in acoustic trauma and his current hearing 
loss.  However, he is not a medical professional and lacks 
the training and experience to competently provide an opinion 
as to the etiology of his current disability.  38 C.F.R. 
§ 3.159; see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, his assertion that the noise exposure caused 
the current hearing loss is merely his claim and not 
competent evidence as to causation.  

The veteran's wife provided a statement dated in June 1998.  
She stated that she had known the veteran since 1958 and they 
had been married for 35 years.  She recalled that he was able 
to hear fairly well out of the left ear and very well out of 
his right ear prior to service.  After service, she noted 
that he always asked that she speak to him on the right side, 
because he had difficulty hearing on the left side.  Over the 
years his condition had gotten worse to the point that he 
heard practically nothing out of his left ear.  This is lay 
evidence of continuity.  See 38 C.F.R. § 3.303 (2007).  It is 
admissible but it is not persuasive because it depends on the 
witness' memory of events many years ago.  

There is one piece of medical evidence supporting the 
required connection.  This is competent opinion evidence from 
a private otolarynologist, S. J. S., M.D., dated in September 
2006.  The doctor noted that he had no records.  After the 
examination and in time for his report, he did receive copies 
of audiograms done in 1993 and 1995.  The doctor considered 
the history reported by the veteran.  The veteran told of 
driving a truck with the window down, as it was not air 
conditioned.  He reportedly drove through areas with 
explosions and other significant noise exposure.  The veteran 
said that at the end of his service, he could not use a 
telephone in his left ear and that he has continued to have a 
left ear hearing loss throughout his life.  Examination led 
to the impression that the veteran had an asymmetric hearing 
loss with profound deafness in the left ear and progressive 
sensorineural hearing loss in the right ear.  The doctor 
wrote that he reviewed the veteran's old records and compared 
his audiograms and it was consistent with his story.  The 
doctor stated that he was in agreement that the veteran's 
story was reasonable and certainly the military experience he 
described could have contributed to more rapid deterioration 
of his hearing.  

While this medical opinion is competent, it is not persuasive 
for several reasons.  For one thing, it is clearly based on 
the veteran's recollection of events some 44 years before the 
doctor examined the veteran.  Where doctors necessarily 
relied on history as related by a claimant, their diagnoses 
can be no better than the facts alleged by the claimant.  See 
Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 
Vet. App. 342 (1995).  Secondly, the opinion raises a mere 
possibility of a connection.  The doctor did not indicate 
that a connection was probable or even that it was as likely 
as not.  Rather, the doctor stated that the military 
experience the veteran described "could" have contributed 
to more rapid deterioration of his hearing.  Such a vague 
possibility is not persuasive of a connection.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Third, the opinion 
contains little in the way of explanation, except that the 
veteran's report of noise exposure in service and a hearing 
loss since service was consistent with the military 
experience contributing to more rapid deterioration of the 
veteran's hearing.  That is to say, the doctor believed the 
patient.  There is no real medical analysis or explanation 
here.  Fourth, even though the veteran was provided a copy of 
the VA medical opinion in January 2003, the veteran's private 
doctor failed to address the medical analysis in that opinion 
pertaining to the asymmetric nature of the disability and the 
configuration of the hearing loss.  Finally, and most 
importantly, this opinion is completely overwhelmed by the 
rest and remainder of the record, which provides a 
preponderance of evidence against the claim.  

The service medical records do not document any acoustic 
trauma, ear symptoms, or hearing loss.  The entrance 
examination of September 1960 shows the veteran's hearing was 
15/15 for whispered and spoken voice.  On separation 
examination, in August 1962, only whispered voice was 
reported and that was 15/15 for each ear.  The Court has 
recognized that 15/15 is normal.  Smith v. Derwinski, 2 Vet. 
App. 137, 140 (1992).  Thus, the service medical records do 
not support any relevant disease or injury in service.  
Rather, they are against the claim, providing competent 
medical evidence that there was no hearing loss at the time 
of separation from service.  

An organic disease of the nervous system, including a 
sensorineural hearing loss, may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  In this case, this 
presumption does not help the claim because there is no 
competent medical evidence that the hearing loss was 
manifested to a compensable degree during the year after the 
veteran completed his active service.  

Following service, many years passed without any medical 
documentation of a hearing loss disability.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

The veteran has submitted a copy of a VA appointment card 
showing an audiology appointment in May 1978.  Records of 
that visit were not found.  Even if a hearing loss was 
documented at that time, it was more that 15 years after 
service and would not show an onset in service.  

The earliest medical documentation of a left ear hearing loss 
was on the June 1993 VA audiology examination, over 30 years 
after service.  The left ear hearing loss was confirmed on VA 
audiologic evaluations in April 1994 and August 1995.  The 
history given by the veteran of exposure to noise from rifles 
and explosions was noted in 1994; however, none of the 
reports link the current disability to service or to any 
disease or injury during service.  

Pursuant to the requirements of VCAA, the Board obtained a 
medical opinion.  38 U.S.C.A. § 5103A (West 2002).  The 
January 2003 report listed the doctor's credentials, 
including many years of experience.  The claims folder was 
reviewed.  It was noted that hearing in both ears was normal 
on separation examination in August 1992.  The earliest 
available audiologic examination was from a private doctor's 
office and dated in October 1992.  It showed an asymmetric 
sensorineural type hearing loss, moderately severe to 
profound with poor speech recognition in the left ear and 
normal hearing with excellent speech recognition in the right 
ear.  Decreased left ear hearing was also noted on audiologic 
examinations in 1993, 1994 and 1995.  It was noted that a 
medical record dated in September 1995 indicated a history of 
hearing loss in the left ear since 1962 and a complaint of 
tinnitus.  Because of the asymmetric nature of the hearing 
loss, various tests were done, including magnetic resonance 
imaging (MRI) in 2000.  The specialist found that the 
military records provided no substantive evidence that a 
hearing loss occurred in service.  The veteran's contentions 
were considered.  It was noted that normal findings on 
whispered voice tests could not be considered as evidence of 
normal hearing since the tests were subjective and 
insensitive to high frequency hearing losses.  However, the 
doctor wrote that it was more likely than not that a 
whispered voice test when properly administered would detect 
a moderately severe to profound hearing loss.  More 
importantly, there were no complaints of ear or hearing 
problems on entrance or separation examination.  It was noted 
that the first evidence of a hearing loss was noted in 1992, 
30 years after service.  

The opinion analyzed the current medical findings.  The 
configuration of the hearing loss was not typical of noise 
exposure.  Hearing loss from acoustic trauma usually results 
in symmetrical or nearly symmetrical high frequency 
sensorineural type hearing loss.  Asymmetric hearing losses 
can occur from acoustic trauma but such hearing losses 
usually occur only after very high intensity blast over 
pressures.  The doctor concluded that it was more likely than 
not that the veteran would have noticed such a hearing loss 
and the discharge physical examination would have detected a 
unilateral hearing loss of such severity.  It was again noted 
that the record showed no complaint of ear or hearing 
problems during service.  The configuration of the hearing 
loss was more consistent with idiopathic hearing loss than 
noise exposure.  The conclusion was that it was less likely 
than not that the hearing loss was related to military 
service.  

When evidence is in equipoise, VA gives the benefit of the 
doubt to the appellant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).  This is not a matter of simply 
noting one opinion for and one opinion against, so the 
veteran wins.  VA must weigh the opinions, just as it must 
weigh all evidence.  See Prejean v. West, 13 Vet. App. 444 
(2000).  The 2003 VA medical opinion, unlike the later 
private opinion, was based on a review of the complete 
record.  Most importantly, it discusses the meaning of the 
configuration of the hearing loss and its asymmetric nature.  
Those factors were completely avoided by the later private 
opinion.  The 2003 VA opinion is simply more detailed, 
analytical and thorough, making it significantly more 
persuasive.  The Board concludes that the service medical 
records, the absence of medical documentation for many years, 
the recent records, and the 2003 VA opinion form a 
preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left ear hearing loss is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals













 Department of Veterans Affairs


